Citation Nr: 1710259	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  16-00 896	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for glaucoma. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service in the U.S. Navy from February 1952 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Denver Regional Office (RO) in Lakewood, Colorado.  The case is currently under the jurisdiction of the VA RO in Seattle, Washington.

The Veteran requested a hearing before the Board on his December 2015 VA Form 9.  However, in a subsequent communication received in June 2016, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran argued in an April 2016 statement that his diagnosed macular degeneration is the direct result of his glaucoma surgeries.  However, this has not been adjudicated as a separate claim and the VA eye examinations of record do not address whether the macular degeneration symptoms can be distinguished from his glaucoma symptoms.  Without such an opinion, the Board cannot determine the appropriate evaluation for the Veteran's glaucoma.  This claim this claim must be remanded for a new VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Further, a February 2017 VA treatment record notes that the Veteran saw his private ophthalmologist, Dr. C., most recently in January 2017.  The most recent treatment records from Dr. C. in the claims file are dated in March 2016.  As these updated private treatment records may show additional information regarding the Veteran's glaucoma, they must also be obtained on remand.

Finally, as the case is being remanded, the Board will take the opportunity to obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records relating to the eyes from the Spokane VAMC and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  Contact the Veteran and ask him to provide a signed release of information for any outstanding treatment records relating to his glaucoma.  The Board is particularly interested in records from his private ophthalmologist, Dr. C, including the referenced January 2017 treatment record.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  

3.  The Veteran's claims file should be provided to an appropriate examiner, preferably an ophthalmologist, in order to provide an addendum opinion for the Veteran's glaucoma claim.  The claims folder must be made available to the examiner for review in connection with the opinion.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.

The examiner should specifically state whether the Veteran's macular degeneration is at least as likely as not the result of his service-connected glaucoma, including surgeries.  The examiner should identify the evidence that supports the opinion.  If the examiner determines they are not related, s/he must identify what symptoms the Veteran has that are attributable to his service-connected glaucoma and what are attributable to his nonservice-connected macular degeneration.  If the examiner is unable to distinguish between the glaucoma and macular degeneration symptoms, s/he must so state.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




